DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 2009/0287623).
Regarding claim 1, Martin discloses a process for localizing a wireless device in a volume, the process comprising: generating a reference PDFs bank for a desired parameter, and real-time localization of the wireless device using said reference PDFs bank (paragraph 2, lines 4-5:  “generate distributions that follow probability density functions is in localization techniques for mobile wireless devices.”). 

Regarding claim 3, Martin discloses that computing said localization includes providing at least one of: power ratio; and Rician K-factor (paragraph 3, line 8:  “received signal strength (e.g., RSSI) or signal-to-noise ratio (S/N) are indicative of the distance between the landmark and the mobile device.”). 
Regarding claim 4, Martin discloses that said computing includes expressing at least one pdf, in terms of at least one of: local-mean power; power ratio; and a Rician K-factor (paragraph 3, line 8:  “received signal strength (e.g., RSSI) or signal-to-noise ratio (S/N) are indicative of the distance between the landmark and the mobile device.”). 
Regarding claim 11, Martin discloses locating the wireless device in known positions and collecting data from all antennae (paragraph 3, lines 3-5:  “determine the location of a mobile wireless device using the network based on the characteristics of signals from the mobile wireless device received at multiple antennas”). 
Regarding claim 18, Martin discloses that said desired parameter is based on at least one of: quality of reception, RSSI, power ratio, K-factor (paragraph 3, line 8). 

Allowable Subject Matter
Claims 5-10, 12-17 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combinations of elements, including Off-line collection of .

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646